Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 12/10/21 Applicant amended claims 1, 12-14, 16, and 18-20, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 3-6, 8-10, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smutko et al (US 20200219033), hereafter known as Smutko.
With respect to claims 1, 16, and 20, Smutko teaches:
identifying, by a sequence mining unit comprising processing circuitry, patterns of one or more user actions that occur repeatedly from event data and logs of user actions for at least one user of a computing system to obtain a set of one or more candidate action sequences each comprising a sequence of one or more user actions (paragraph 0019, 0034 event data, logs processed storing actions of one or more users, sequences of actions, paragraphs 0044-0045 step 306 identifying patterns of user actions);
obtaining, by a sequence filtering unit comprising processing circuitry, a set of one or more filtered action sequences usable to improve a quality of action sequences identified by the 
one or more candidate filters that cause the sequence filtering unit to discard one or more invalid action sequences of the one or more candidate action sequences, wherein the one or more candidate filters are generated from a model of user actions for an application domain, or 
one or more action filters that cause the sequence filtering unit to discard one or more invalid user actions of a candidate action sequence of the one or more candidate action sequences, wherein the one or more action filters are generated from the model of user actions for the application domain (paragraph 0052 example of removing subsequence of actions as being a duplicate of other actions in a sequence which is invalid per specification 0043);
generating, by a workflow automation unit comprising processing circuitry: 
	an automated workflow from the one or more filtered action sequences (paragraph 0050autmating sequences of actions after filtering); and 
	information based on the automated workflow and the model of user actions for the application domain (paragraph 0050 information generated like ROI (return on investment) and significance for automation, scripts/templates for automating for corresponding business processes);
outputting, by an output device, at least one of:
	the automated workflow for performance by a computing system to automate user tasks (paragraphs 0015, 0033, 0050 outputting automated workflows for user input in business processes, example of template for business process automation in figure 5C), or

With respect to claim 1 Smutko teaches a sequence mining unit, a sequence filtering unit, processing circuitry, a workflow automation unit, and an output device (paragraph 0017 invention can be implemented by software components, paragraphs 0011 and 0028 circuitry used in implementing invention, known in art).
With respect to claim 20 Smutko teaches a non-transitory computer-readable medium comprising instructions (paragraph 0026 invention implemented as a computer program product on machine-readable storage media having instructions stored thereon).
With respect to claims 2 and 17, Smutko teaches wherein obtaining the set of one or more filtered action sequences comprises: applying, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, the one or more candidate filters that cause the sequence filtering unit to discard invalid action sequences of the one or more candidate action sequences (paragraph 0052 applying a filter to remove subsequences of an action sequence).
With respect to claim 7, Smutko teaches wherein, to obtain the set of one or more filtered action sequences, the sequence filtering unit is configured to: apply, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, the one or more action filters that cause the sequence filtering unit to discard the one or more invalid user actions of the candidate action sequence of the one or more candidate action sequences (paragraph 0052 applying a filter to remove subsequences of an action sequence).
With respect to claim 11, Smutko teaches:

wherein the characteristic of the invalid candidate action sequence and the characteristic of the invalid action in the candidate action sequence are informed by the model of user actions for the application domain (paragraph 0052 discard actions, for example action sequence a-b fond to be extraneous compared to sequence a-b-a-b-a-b per a scoring algorithm).
With respect to claim 12, Smutko teaches wherein to generate the automated workflow the workflow automation unit is configured to generate, based on the set of one or more filtered action sequences, a generalized action sequence that includes a parameterized user action as an action, wherein the automated workflow comprises the generalized action sequence (paragraph 0019 joining parametrized user actions to generate an action sequence).
With respect to claims 13 and 18, Smutko teaches wherein the method further comprises generating, by the workflow automation unit, the automated workflow by learning one or more procedures present in the set of one or more filtered action sequences (paragraph 0031 learning procedures for business processes in user events in a log).
With respect to claims 14 and 19, Smutko teaches wherein the workflow automation unit is further configured to: 

wherein the output device is configured to output the one or more explanations (paragraph 0033 figure 5C showing output template of said business process). 

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Dolph et al (US 20130232494) teaches performing a set of actions to transfer data between a source and a target, does not teach identifying patterns of one or more user actions that occur repeatedly and action filters that cause the sequence filtering unit to discard one or more invalid user actions of a candidate action sequence (paragraphs 0007, 0044-0055 figure 2).

Responses to Applicant’s Remarks
	Regarding objections to claims 12-13 for antecedent basis of “at least one automated workflow,” in view of amendments canceling this language from the claims, these objections are withdrawn.  Regarding objections to claims 2-6, 11, 15, and 17 for antecedent basis of “the one or more candidate filters” and also claims 7-11 and 15 for antecedent basis of “the one or more action filters,” Applicant’s arguments on page 12 are persuasive and Examiner withdraws these objections.  Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting mental processes without significantly more, in view of amendments reciting identifying, by a sequence 
Regarding rejections of claims 1-2, 7, 11-14, and 16-20 under 35 U.S.C. 102 by Smutko, Applicants amendments and arguments have been considered but are not persuasive.  On pages 16-18 of his Remarks Applicant asserts Smutko does not teach “one or more action filters that cause the sequence filtering unit to discard one or more invalid user actions of a candidate action sequence of the one or more candidate action sequences, wherein the one or more action filters are generated from the model of user actions for the application domain” and discusses Smutko paragraphs 0043 and 0052.  Examiner referenced paragraph 0052 of Smutko but cited paragraph 0043 of the specification not of Smutko.  In paragraph 0052 Smutko discusses removing subsequences of user actions and describes an example of a repeated action a-b as an example.  Smotku 0050 also discusses using ROI and a quality score for filtering but Examiner notes the claims recite no particular technique for filtering so this point is irrelevant.  
On page 18 of his Remarks Applicant asserts Smutko does not disclose “one or more candidate filters that cause the sequence filtering unit to discard one or more invalid action sequences of the one or more candidate action sequences, wherein the one or more candidate filters are generated from a model of user actions for an application domain.”  Examiner notes the claims recite “applying, to the set of one or more candidate action sequences, at least one of: one or more candidate filters …. or one or more action filters … [emphasis added]” so Smutko only needs to show the one or more candidate filters or one of more action filters, and Examiner believes Smutko teaches one or more action filters as shown in paragraph 0052 in the rejections maintained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/3/22